UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2012 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to. Commission File Number: 33-1155965 CAR CHARGING GROUP, INC. (Exact name of registrant as specified in charter) Nevada 03-0608147 (State or other jurisdiction of incorporation or organization) (I.R.S Employee Identification No.) 1691 Michigan Avenue, Sixth Floor Miami Beach, FL33139 (Address of principal executive offices) (305) 521-0200 (Registrant’s telephone number, including area code) N/A (Former name or former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the issuer was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesxNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large Accelerated Filer o Accelerated Filer o Non-Accelerated Filer o (Do not check if smaller reporting company) Smaller Reporting Company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act.) Yes o No x As of August 13, 2012: 40,905,780 shares of common stock, $0.001 par value were issued and outstanding. CAR CHARGING GROUP, INC. (A DEVELOPMENT STAGE COMPANY) FORM 10-Q June 30, 2012 INDEX PART I - FINANCIAL INFORMATION Item 1. Financial Statements 1 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 2 Item 3. Quantitative and Qualitative Disclosures About Market Risk 6 Item 4. Control and Procedures 6 PART II OTHER INFORMATION Item 1. Legal Proceedings 7 Item 1A. Risk Factors 7 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 7 Item 3. Defaults Upon Senior Securities 7 Item 4. Mine Safety Disclosures 7 Item 5. Other Information 7 Item 6. Exhibits 7 SIGNATURES 8 PART I- FINANCIAL INFORMATION Item 1. Financial Statements CAR CHARGING GROUP, INC. (A DEVELOPMENT STAGE COMPANY) June 30, 2012 Index to Financial Statements FINANCIAL STATEMENTS Page # Condensed Consolidated Balance Sheets as of June 30, 2012 (Unaudited) and December 31, 2011 F-1 Condensed Consolidated Statements of Operations for the Three Months Ended June 30, 2012 and 2011 (Unaudited) F-2 Condensed Consolidated Statements of Operations for the Six Months Ended June 30, 2012 and 2011 and for the Period from September 3, 2009 (Inception) through June 30, 2012 (Unaudited) F-3 Condensed Consolidated Statements of Stockholders’ Equity(Deficit)for the Period from September 3, 2009 (Inception) through June 30, 2012 (Unaudited) F-4 Condensed Consolidated Statements of Cash flows for the Six Months Ended June 30, 2012 and 2011 and for the Period from September 3, 2009 (Inception) through June 30, 2012 (Unaudited) F-5 Notes to the Condensed Consolidated Financial Statements (Unaudited) F-6 1 CAR CHARGING GROUP, INC. (A Development Stage Company) Condensed Consolidated Balance Sheets JUNE 30, DECEMBER 31, (UNAUDITED) ASSETS CURRENT ASSETS Cash and cash equivalents $ $ Advanced commissions Deposits - Prepaid expenses and other current assets Total current assets FIXED ASSETS Automobiles, net of accumulated depreciation of $3,823 and $0, respectively - EV charging stations, net of accumulated depreciation of $212,938 and $129,554, respectively Office and computer equipment, net of accumulated depreciation of $20,483 and $14,810, respectively Total fixed assets DEPOSITS - OTHER ASSETS - TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' EQUITY CURRENT LIABILITIES Accounts payable and accrued expenses $ $ Accrued interest- related party - 40 Convertible notes-related party, net of discount of $0 and $0, respectively - Current portion of note payable Current portion of deferred rent - Total current liabilities DEFERRED RENT - NOTE PAYABLE - TOTAL LIABILITIES STOCKHOLDERS' EQUITY Series A Convertible Preferred Stock,$0.001 par value; 10,000,000 shares issued and outstanding at June 30, 2012 and December 31, 2011, respectively Series B Convertible Preferred Stock,$0.001 par value; 1,000,000and 0 shares issued and outstanding at June 30, 2012 and December 31, 2011, respectively - Common Stock, 500,000,000 shares authorized at $0.001 par value; 40,805,780 and 37,384,414 shares issued and outstanding as of June 30, 2012 and December 31, 2011, respectively Additional paid-in capital Deficit accumulated during development stage ) ) Stock subscription receivable - ) TOTAL STOCKHOLDERS' EQUITY TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ $ The accompanying notes are an integral part of these condensed consolidated financial statements. F-1 CAR CHARGING GROUP, INC (A Development Stage Company) Condensed Consolidated Statements of Operations (UNAUDITED) For the Three For the Three Months Ended Months Ended June 30, 2012 June 30, 2011 Revenues Service fees $ $
